      Case 2:21-cr-00303-SB Document 44 Filed 08/04/21 Page 1 of 7 Page ID #:240




1
                                                           August 4, 2021
2
                                                               VPC
3
4
5
6
7
8
                              UNITED STATES DISTRICT COURT
9
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                   No. CR 21-CR-00303-SB
11
                 Plaintiff,                      PROTECTIVE ORDER
12                                               REGARDING DISCOVERY
                 v.                              CONTAINING PERSONAL
13                                               IDENTIFYING INFORMATION
                                                 PRIVACY ACT INFORMATION
14   DARRELL ARNOLD AVISS,                       AND OTHER CONFIDENTIAL
                                                 INFORMATION
15
                 Defendant.
16
17
18
19         The Court has read and considered the government’s partially-opposed Motion for
20   Protective Order Regarding Discovery Containing Personal Identifying Information,
21   Privacy Act Information, and other confidential information, filed on or about July 26,
22   2021, which this Court incorporates by reference into this order, and any response
23   thereto.
24         The government’s motion is granted.
25         FOR GOOD CAUSE SHOWN and pursuant to Fed. R. Crim. P. 16(d)(1), the
26   Court hereby FINDS AND ORDERS as follows:
27         1.    The government’s discovery in this case relates to defendant’s alleged
28   crimes, that is, violations of 18 U.S.C. §§ 1343 (wire fraud), 1956 (concealment money
                                                   1
      Case 2:21-cr-00303-SB Document 44 Filed 08/04/21 Page 2 of 7 Page ID #:241




1    laundering), and 1957 (money laundering of more than $10,000 in criminal proceeds).
2          2.     A protective order for the discovery is necessary so that the government can
3    produce to the defense materials containing third parties’ PII and other confidential
4    information, including bank records and business information. The Court finds that
5    disclosure of this information without limitation risks the privacy and security of the
6    information’s legitimate owners. Because the government has an ongoing obligation to
7    protect third parties’ PII and other confidential information, the government cannot
8    produce to defendant an unredacted set of discovery containing this information without
9    this Court entering the Protective Order. Moreover, PII (including within third parties’
10   bank accounts) makes up a significant part of the discovery in this case and such
11   information itself, in many instances, has evidentiary value. If the government were to
12   attempt to redact all this information in strict compliance with Federal Rule of Criminal
13   Procedure 49.1, the Central District of California’s Local Rules regarding redaction, and
14   the Privacy Policy of the United States Judicial Conference, the defense would receive a
15   set of discovery that would be highly confusing and difficult to understand, and it would
16   be challenging for defense counsel to adequately evaluate the case, provide advice to
17   defendant, or prepare for trial.
18         4.     An order is also necessary because the government intends to produce to the
19   defense materials that may contain information within the scope of the Privacy Act, 5
20   U.S.C. § 552a (“Privacy Act Information”). The Court finds that, to the extent that these
21   materials contain Privacy Act information, disclosure is authorized pursuant to 5 U.S.C.
22   § 552a(b)(11).
23         5.     The purpose of this Protective Order is therefore to (a) allow the
24   government to comply with its discovery obligations while protecting this sensitive
25   information from unauthorized dissemination, and (b) provide the defense with sufficient
26   information to adequately represent defendant.
27         6.     Accordingly, the discovery that the government will provide to defense
28   counsel in the above-captioned case will be subject to this Protective Order, as follows:
                                                  2
      Case 2:21-cr-00303-SB Document 44 Filed 08/04/21 Page 3 of 7 Page ID #:242




1          a.     As used herein, “PII Materials” includes any information that can be used to
2    identify a person, including an address, date of birth, Social Security number, driver’s
3    license number, telephone number, account number, email address, or personal
4    identification number, or a name when used in conjunction with any of the foregoing.
5          d.     “Confidential Information” refers to any document or information
6    containing PII Materials, information protected by the Privacy Act, and/or information
7    constituting bank records of third parties, that the government produces to the defense
8    pursuant to this Protective Order and any copies thereof.
9          e.     “Defense Team” includes (1) defendant’s counsel of record (“defense
10   counsel”); (2) other attorneys at defense counsel’s law who may be consulted regarding
11   case strategy in this case; (3) defense investigators who are assisting defense counsel
12   with this case; (4) retained experts or potential experts; and (5) paralegals, legal
13   assistants, and other support staff to defense counsel who are providing assistance on this
14   case. The Defense Team does not include defendant, defendant’s family members, or
15   any other associates of defendant.
16         f.     The government is authorized to provide defense counsel with Confidential
17   Information marked with the following legend: “CONFIDENTIAL INFORMATION --
18   CONTENTS SUBJECT TO PROTECTIVE ORDER.” The government may put that
19   legend on the digital medium (such as DVD or hard drive) or simply label a digital
20   folder on the digital medium to cover the content of that digital folder. The government
21   may also redact any PII contained in the production of Confidential Information.
22         g.     If defendant objects to a designation that material contains Confidential
23   Information, or objects to a redaction, the parties shall meet and confer. If the parties
24   cannot reach an agreement regarding defendant’s objection, defendant may apply to this
25   Court to have the designation or redaction removed.
26         h.     Defendant and the Defense Team shall use the Confidential Information
27   solely to prepare for any pretrial motions, plea negotiations, trial, and sentencing hearing
28   in this case, as well as any appellate and post-conviction proceedings.
                                                   3
      Case 2:21-cr-00303-SB Document 44 Filed 08/04/21 Page 4 of 7 Page ID #:243




1              i.   The Defense Team shall not permit anyone other than the Defense Team to
2    have possession of Confidential Information, including defendant, while outside the
3    presence of the Defense Team.
4              j.   At no time, under no circumstance, will any Confidential Information be
5    left in the possession, custody, or control of defendant, regardless of defendant’s custody
6    status.
7              k.   Defendant may view Confidential Information and PII Materials only in the
8    presence of a member of the Defense Team, who shall ensure that defendant is never left
9    alone with such materials. At the conclusion of any meeting with defendant at which
10   defendant is permitted to view Confidential Information and PII Materials, defendant
11   must return any Confidential Information and PII Materials to the Defense Team, and the
12   member of the Defense Team present shall take all such materials with him or her.
13   Defendant may not take any Confidential Information and PII Materials out of the room
14   in which defendant is meeting with the Defense Team.
15             l.   Defendant may see and review Confidential Information as permitted by
16   this Protective Order, but defendant may not copy, keep, maintain, or otherwise possess
17   any Confidential Information in this case at any time. Defendant also may not write
18   down or memorialize any data or information contained in the Confidential Information.
19             m.   The Defense Team may review Confidential Information with a witness or
20   potential witness in this case, including defendant. A member of the Defense Team must
21   be present if Confidential Information or PII Materials are being shown to a witness or
22   potential witness. Before being shown any portion of Confidential Information,
23   however, any witness or potential witness must be orally informed of, and agree to be
24   bound by, the requirements of the Protective Order. Defense counsel shall keep a log
25   documenting such witnesses and noting their agreement. No member of the Defense
26   Team shall permit a witness or potential witness to retain Confidential Information or
27   any notes generated from Confidential Information.
28             n.   The Defense Team shall maintain Confidential Information safely and
                                                  4
      Case 2:21-cr-00303-SB Document 44 Filed 08/04/21 Page 5 of 7 Page ID #:244




1    securely, and shall exercise reasonable care in ensuring the confidentiality of those
2    materials by (1) not permitting anyone other than members of the Defense Team,
3    defendant, witnesses, and potential witnesses, as restricted above, to see Confidential
4    Information; (2) not divulging to anyone other than members of the Defense Team,
5    defendant, witnesses, and potential witnesses, the contents of Confidential Information;
6    and (3) not permitting Confidential Information to be outside the Defense Team’s
7    offices, homes, vehicles, or personal presence.
8          o.     To the extent that defendant, the Defense Team, witnesses, or potential
9    witnesses create notes that contain, in whole or in part, Confidential Information, or to
10   the extent that copies are made for authorized use by members of the Defense Team,
11   such notes, copies, or reproductions become Confidential Information subject to the
12   Protective Order and must be handled in accordance with the terms of the Protective
13   Order.
14         p.     The Defense Team shall use Confidential Information only for the litigation
15   of this matter and for no other purpose. Litigation of this matter includes any appeal
16   filed by defendant and any motion filed by defendant pursuant to 28 U.S.C. § 2255. In
17   the event that a party needs to file Confidential Information with the Court or divulge the
18   contents of Confidential Information in court filings, defense counsel shall provide the
19   government with advance written notice to afford the government an opportunity to
20   object or otherwise respond to such intention. If the government does not object or
21   respond, defense counsel shall make reasonable attempts to limit disclosure of
22   Confidential Information, including by redacting Confidential Information as required by
23   court rules including Federal Rule of Criminal Procedure 49.1 and Local Criminal Rule
24   49.1-1, but defense counsel need not request the entire filing be sealed, although it is not
25   precluded from doing so. The government may file Confidential Materials with the
26   Court either under seal or on a public docket after making reasonable attempts to limit
27   disclosure of Confidential Information, including by redacting Confidential Information.
28   If the parties disagree about the treatment of Confidential Information with regard to
                                                  5
      Case 2:21-cr-00303-SB Document 44 Filed 08/04/21 Page 6 of 7 Page ID #:245




1    public filing, they may apply to the Court for appropriate relief, but not before making a
2    reasonable attempt to meet and confer on the issue.
3          q.      Any Confidential Information inadvertently produced in the course of
4    discovery prior to entry of the Protective Order shall be subject to the terms of this
5    Protective Order. If Confidential Information was inadvertently produced prior to entry
6    of the Protective Order without being marked “CONFIDENTIAL INFORMATION --
7    CONTENTS SUBJECT TO PROTECTIVE ORDER,” the government shall reproduce
8    the material with the correct designation and notify defense counsel of the error. The
9    Defense Team shall take immediate steps to destroy the unmarked material, including
10   any copies.
11         r.      Confidential Information shall not be used by any member of the defense
12   team, in any way, in any other matter, absent an order by this Court. All materials
13   designated subject to the Protective Order maintained in the Defense Team’s files shall
14   remain subject to the Protective Order unless and until such order is modified by this
15   Court. Within 30 days of the conclusion of appellate and post-conviction proceedings],
16   defense counsel shall return all Confidential Information and PII Materials, certify that
17   such materials have been destroyed, or certify that such materials are being kept pursuant
18   to the California Business and Professions Code and the California Rules of Professional
19   Conduct.
20         t.      In the event that there is a substitution of counsel prior to when such
21   documents must be returned, new defense counsel must be informed of, and agree in
22   writing to be bound by, the requirements of the Protective Order before defense counsel
23   transfers any Confidential Information to the new defense counsel. New defense
24   counsel’s written agreement to be bound by the terms of the Protective Order must be
25   returned to the Assistant U.S. Attorney assigned to the case. New defense counsel then
26   will become the Defense Team’s custodian of materials designated subject to the
27   Protective Order and shall then become responsible, upon the conclusion of appellate
28   and post-conviction proceedings, for returning to the government, certifying the
                                                   6
      Case 2:21-cr-00303-SB Document 44 Filed 08/04/21 Page 7 of 7 Page ID #:246




1    destruction of, or retaining pursuant to the California Business and Professions Code and
2    the California Rules of Professional Conduct all PII Materials and Confidential
3    Information.
4          u.       Defense counsel shall advise defendant and all members of the Defense
5    Team of their obligations under the Protective Order and ensure their agreement to
6    follow the Protective Order, prior to providing defendant and members of the Defense
7    Team with access to any materials subject to the Protective Order.
8          IT IS SO ORDERED.
9
10          August 4, 2021
     Dated:________________________
11                                                    ________________________________
12                                                    The Honorable Stanley Blumenfeld Jr.
                                                      UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  7
